Citation Nr: 0123783	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for end-stage renal 
disease (ESRD) secondary to medication prescribed for a 
service-connected disability.

2.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for ESRD.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1948, from May 1950 to October 1951, and from August 1954 to 
January 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 1996 decision, the Board denied service 
connection for ESRD secondary to medication prescribed for a 
service-connected disability.  The veteran was notified of 
this decision and did not appeal.  That decision remanded the 
closely associated issue of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for ESRD secondary 
to medication prescribed by VA for consideration of Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Following this remand, in a 
May 1997 decision, the Board denied entitlement to benefits 
under the provisions of section 1151 for ESRD secondary to 
medication prescribed by VA.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (court) and, in 
August 1999, the Court issued a memorandum decision that 
vacated the Board's May 1997 decision and remanded the matter 
for further adjudication.

In the August 1999 decision, the Court held that the Board 
had

failed to provide adequate reasons and 
bases discussing the appellant's 
contention that the drug APC caused his 
renal disease.  In the decision on 
appeal, the Board did not consider the 
appellant's arguments relating to the 
drug APC because it considered his 
arguments on that mater to relate to his 
claim for secondary service connection.  
The Board did not remand or refer this 
issue to the VARO.  However, the 
appellant clearly stated that he was 
prescribed APC by a VA medical facility 
after his discharge.  Once the appellant 
raised this issue, the Board was required 
to address it in its decision.  The Board 
simply failed to account for one of the 
appellant's theories of entitlement.

Accordingly, the Board remanded the veteran's claims to the 
RO in December 1999.  Following the requested development by 
the RO, the Board denied the veteran's claims in a June 2000 
decision.  The veteran appealed this decision to the Court.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA section 7, subpart (1), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  It is noted that the provisions of the 
revised regulations governing new and material claims, i.e., 
to be codified at 38 C.F.R. §§ 3.156(a), the second sentence 
of 3.159(c), and 3.159(c)(4)(iii), are effective 
prospectively for claims filed on or after August 29, 2001, 
and do not here apply.

The Secretary filed a motion requesting that the Court vacate 
and remand the June 2000 decision for readjudication in light 
of the new statutory requirements.  The Court granted the 
Secretary's motion in a March 2001 order.  The case is now 
before the Board.


REMAND

As noted above, the law has changed significantly during the 
pendency of the veteran's appeal.  Because of the changes in 
law and the implementing regulations, a remand is required in 
this case for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As indicated above, the Board remanded this case to the RO 
for development in December 1999 requesting that the RO 
determine whether new and material evidence had been 
submitted to reopen a secondary service connection claim and 
that the RO obtain additional clarifying development with 
respect to the veteran's allegation that ESRD was caused by 
service and/or VA prescription of a combination of aspirin, 
phenacetin, and caffeine (APC).  In particular, the Board 
requested the RO to "identify every service medical record 
or VA treatment record which demonstrates that the veteran 
was prescribed APC's (sic)."  The Board further requested 
that the RO refer the veteran's claims folder to Dr. Adrogue 
or another physician for an opinion:

Dr. Adrogue (or his successor) should 
review all of the evidence on file 
including Dr. Adrogue's previous November 
1994 medical report and the veteran's 
subsequent contentions with regard to end 
stage renal disease being due to the use 
of APC's (sic).  The physician should 
also review all objective evidence on 
file reflecting the prescription of APC's 
(sic) by the military and/or by VA.  The 
physician should then produce an opinion 
which addresses the following question:

Is it more, less or equally probable 
that the veteran's kidney failure is 
secondary to his being prescribed 
APC's (sic) during service and/or 
thereafter by VA?

***

The RO should ensure that the above 
medical opinion is responsive to the 
question posed.

(emphasis added).

The RO performed the requested development, obtaining an 
opinion, dated in March 2000, by Dr. Adrogue.  In pertinent 
part, Dr. Adrogue notes:

[The veteran's] renal disease had 
characteristics that are totally 
unexpected in patients with analgesic 
nephropathy including ...

... absence of hyperkalemia (a high 
plasma potassium level is most 
common in a patient with severe 
disease of the renal tubules caused 
by analgesic nephropathy) ...

***

The absence of hyperkalemia in this 
patient is very common in "hypertensive 
renal disease" because the renal tubules 
are relatively spared but most unusual in 
patients with analgesic nephropathy 
(whose renal injury involves primarily 
the renal tubules).

***

In conclusion, we believe that the 
analgesics prescribed to the veteran were 
not responsible for his development of 
end stage renal failure.

(emphases added).

While very complete in his review of the veteran's claims 
file, research, and opinion, Dr. Adrogue nonetheless did not 
provide a specific answer to the question as to whether or 
not veteran's kidney failure is secondary to his being 
prescribed APCs-as opposed to generic or other identified or 
non-identified analgesics-during service and/or thereafter 
by VA.

The Board specifically instructed the RO that the opinion 
must be responsive to the question posed.  The Court, in 
Stegall v. West, held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Although it can certainly be convincingly 
argued that the physician's reference to analgesics was 
intended to include APCs, viewed in context of the VCAA and 
VA's new regulations, the Board concludes further remand is 
required to obtain an opinion specific to the question 
originally asked in the December 1999 remand and as initially 
framed by the Court in its August 1999 decision.

[The VA Adjudication Procedure Manual M21-1 (Manual M21-1), 
Part III, par. 4.16(b) contains the following information:

Note that a veteran's service medical 
records may be filed two ways--with the 
veteran's individual health records and 
by treating facility.  To secure the 
veteran's individual health records, 
request MEDICAL data and furnish complete 
identifying information, including the 
veteran's Social Security number and any 
service numbers the veteran might have 
served under.  Most outpatient treatment 
records will be filed in the individual 
health folder.  However, if outpatient 
treatment was a followup to a course of 
inpatient treatment, it may be filed with 
the clinical records.  To secure records 
retired by the treating facility, request 
CLINICAL data.  However, do not routinely 
request CLINICAL records.  

If the CLINICAL block is checked on the 
201 Screen or VA Form 21-3101, the NPRC 
will send records of inpatient treatment 
such as nurse's notes, progress reports, 
etc.  DO NOT ROUTINELY REQUEST CLINICAL 
RECORDS.   Request clinical records only 
on supplemental requests if specifically 
instructed to do so by the rating 
activity.  This is true even if the 
veteran furnishes information on the 
application about specific inpatient 
treatment.  Clinical records should be 
necessary only if the records furnished 
in response to a request for MEDICAL 
records are inadequate for rating 
purposes or where specific, detailed 
information is required about a hospital 
admission.

. . . .  If the veteran was treated as an 
inpatient and subsequently received 
followup outpatient treatment at the same 
facility, use the date followup 
outpatient treatment ended as the end 
date for the entire course of treatment. 
. . .  Clinical records are not filed 
with the individual veteran's medical 
records.

The veteran has argued his medical record is incomplete.  
Specifically, he notes that certain clinical medical records 
are missing from his service medical records and that his 
post-service records are missing records of treatment he 
received at VAMC Cleveland, Ohio, in the 1970s, and clinical 
medical records from VAMC Cleveland, Ohio.  In view of the 
nature of this case, clinical medical records are necessary 
as they may contain evidence of the dates and amounts of APCs 
prescribed.

The record reflects that the veteran was employed by the U.S. 
Postal Service (USPS) and that he was initially diagnosed 
with hypertension in 1984 at his place of employment.  The 
veteran further avers that pre-VAMC treatment records from a 
Dr. Crohn have not been obtained.

The Board determines that further efforts must be made to 
ensure that all identified treatment records-including 
records of treatment afforded the veteran through his 
employer-have been obtained.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) to be codified at 38 C.F.R. § 3.159(c)(1),(2).]

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify any and all health care 
providers who have treated him for his 
ESRD or who may have prescribed APCs.  
The RO should also request the veteran to 
authorize release of private medical 
records to VA.  The RO should request 
that all identified health care providers 
furnish eligible copies of all medical 
records of treatment accorded him for his 
ESRD or any condition that may have 
required prescription of APCs that are 
not already of record.  In particular, 
the RO should obtain any and all records, 
including clinical medical records, of 
treatment accorded him for his ESRD or 
any condition that may have required 
prescription of APCs from VAMC Cleveland, 
Ohio, and by a Dr. Crohn.

2.  The RO should make a specific attempt 
to obtain any additional service medical 
records, specifically including any and 
all clinical medical records in existence 
under the veteran's service number.

3.  If the service medical records and 
clinical medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.  

4.  If the service medical records and 
clinical medical records are unavailable, 
the RO should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

5.  The RO should also request that the 
veteran identify when and where he was 
employed by USPS and whether he received 
treatment or underwent examination while 
employed by USPS.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

6.  The RO should request that USPS 
provide legible copies of any and all 
evaluations conducted, and of any records 
of treatment accorded the veteran that 
are not already of record.

7.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. 
§ 3.159(e)).]

8.  Thereafter, the RO should again refer 
the veteran's claims folder for review to 
Dr. Adrogue for review, if he is still 
available.  If not, another physician, 
who is considered an expert in renal 
disease, should be chosen for review of 
the evidence and the production of an 
opinion.  Dr. Adrogue (or his successor) 
should review all of the evidence on file 
including Dr. Adrogue's previous November 
1994 and March 2000 medical 
reports/opinions and the veteran's 
contentions with regard to ESRD being the 
result of the use of APCs.  The physician 
should also review all objective evidence 
on file reflecting the prescription of 
APCs by the military and/or by VA.  The 
physician should then answer the 
following question:

? Is it as likely as not that the 
veteran's kidney failure is the result 
of his being prescribed APCs during 
service and/or thereafter by VA?

A complete discussion with detailed 
reasons and bases supporting any 
conclusions reached is essential.

9.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

10.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


